TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-10-00733-CR



                                       Daniel Maldonado, Appellant

                                                    v.

                                       The State of Texas, Appellee


   FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT
        NO. 2004-203, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



                              MEMORANDUM OPINION


                This is an appeal pursuant to Anders v. California, 386 U.S. 738 (1967). Appellant

Daniel Maldonado pleaded guilty to the offense of criminal non-support and was placed on deferred

adjudication for a period of five years. The State later filed a motion to adjudicate, the district court

entered a judgment adjudicating guilt, and Maldonado was assessed a sentence of two years in

state jail, probated for five years.

                The State subsequently filed a motion to revoke community supervision, alleging that

Maldonado had violated several terms and conditions of his community supervision. At a hearing

on the motion to revoke, Maldonado pleaded true to the alleged violations. The district court then

heard evidence, including the testimony of Rebecca Spivey, a probation officer. Spivey testified that

Maldonado had “absconded” from a restitution center in March 2009 and did not return. During the

time he had absconded, Spivey explained, Maldonado had failed to comply with other conditions
 of his community supervision, including failing to make any court-ordered payments. Maldonado,

 who also testified during the hearing, admitted to leaving the restitution center without permission

 and failing to report to his probation officer as required. Maldonado also admitted to owing

 approximately $56,000 in “child support and stuff.”

                At the conclusion of the hearing, the district court found the State’s allegations true,

 revoked Maldonado’s community supervision, and sentenced him to two years in state jail. This

 appeal followed.

               Maldonado’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California by presenting a professional evaluation of the record demonstrating why

there are no arguable grounds to be advanced. See 386 U.S. at 744-75; see also Penson v. Ohio,

488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,

516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);

Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Maldonado received a copy of counsel’s

brief and was advised of his right to examine the appellate record and to file a pro se brief. No pro se

brief has been filed.

               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.




                                                   2
              We affirm the judgment revoking Maldonado’s community supervision.




                                          __________________________________________

                                          Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Affirmed

Filed: August 3, 2011

Do Not Publish




                                              3